DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 16656188 filed on 10/17/2019.
Claims 1-10 have been examined and are pending in this application. 
This Office Action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 9 and 10 are objected to because of the following informalities:
Regarding Claims 1, 9 and 10; for better clarity, it's suggested that numbers within parentheses be removed. Appropriate corrections are required.
 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 4-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (“CHOI,” US 20150074797, published on 03/12/2015) in view of Lomada et al. (“Lomada,” US 20200107072, filed on 10/02/20180) and further in view of Rabinowitz et al. (“Rabinowitz.” US 6351740, published on 02/26/2002)

Regarding Claim 1; 
CHOI discloses a processor-implemented method for authenticating humans based on their behavioral pattern, the method comprising (par 0007; a wearable device, including a first sensor configured to detect a first biosignal generated in response to a gesture performed by a user, and a second sensor configured to detect a second biosignal of the user [] authenticate the user by comparing the detected second biosignal to the stored information): 
receiving sensor data using a plurality of sensors relating to a human (302) (par 0055; a sensor used to receive the second biosignal may be provided on either the front or the back. A number of the sensors used to detect the first biosignal and the second biosignal may vary based on need); 
generating an signal (par 0048; the user may generate the trigger signal by performing a predetermined gesture);  
providing a classifier for classification(316) (par 0064; When a 5% error occurs as a result of comparing the second biosignal detected by the second sensor [] because the 5% error is within the predetermined error range. The processor authenticate the user. When a 10% error occurs as a result of comparing the second biosignal detected by the second sensor [] the processor may not authenticate the user); and 
authenticating and identifying humans using the classifier based on the error signal (318) (par 0053; the first biosignal generated in response to a muscle movement of the user, due to the gesture, detected by the sensor provided on the back of the wearable device. The first biosignal detected by the sensor compared to a trigger signal stored in a memory of the wearable device and predetermined by the user. As a result of the comparison, when the first biosignal is determined to be identical to the trigger signal or within a predetermined error range of the trigger signal [i.e., signal], the process of user authentication may be initiated).
  CHOI discloses all the limitations as recited above, but do not explicitly disclose identifying a corrupt sensor data in the received sensor data(304); 
However, in an analogous art, Lomada discloses user trait data system/method that includes:
identifying a corrupt sensor data in the received sensor data(304) (Lomada: par 0028; the user embeddings system efficiently analyzes heterogeneous data created by user trait changes; par 0035; user trait data can include heterogeneous data. The term "heterogeneous data" refers to irregular or imbalanced user trait data between users included in the user trait data);  
substituting the identified corrupt sensor data in the received sensor data with a correct sensor data using Long Short-Term Memory (LSTM), to generate corrected sensor data(306) (Lomada: par 0028; fig. 2; by transforming the irregular and imbalanced user trait data into a sequence of user identifiers and training an LSTM network using the user trait sequences [] the user embeddings system can utilize latent relationships of user trait changes among users to train an LSTM autoencoder model to accurately learn, encode, and reconstruct uniform user embeddings for users; par 0034; the user embeddings system can generate user trait sequences from the user trait data); 
generating a semantic vector representation of the corrected sensor data (long vector)(308) (Lomada: par 0019; generate vectorized user embeddings for users based on the user trait data and how the user trait data changes over time); 
 (Lomada: par 0019; generate vectorized user embeddings for users based on the user trait data and how the user trait data changes over time; par 0028; the user embeddings system can utilize latent relationships of user trait changes among users to train an LSTM autoencoder model to accurately learn, encode, and reconstruct uniform user embeddings for users; par 0095; generates an input vector that is sized to include the number of user traits from the user trait data. Then, for each entry in a user trait sequence, the embedding layer encodes the entry in the one-hot encoded vector with a one and the remaining user trait sequence with zeros);
predicting a behavior time series from the optimized vector data using a Long Short-Term Memory techniques (312) (Lomada: par 0019; generate vectorized user embeddings for users based on the user trait data and how the user trait data changes over time; par 0101; each of the prediction vectors outputted from an LSTM cell is sized to include each potential user trait change).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lomada with the method/system of CHOI to include substituting the identified corrupt sensor data in the received sensor data with a correct sensor data using Long Short-Term Memory (LSTM), to generate corrected sensor data(306); generating a semantic vector representation of the corrected sensor data (long vector)(308); optimizing size of the semantic vector representation of the corrected sensor data to generate an optimized vector data using an auto encoder(31 0); predicting a behavior time series from the optimized vector data using a Long Short-Term Memory techniques(312). One would have been (Lomada: abstract).
CHOI discloses generating a signal as recited above, but do not explicitly disclose generating an error signal based on the behavior time series.
However, in an analogous art, Rabinowitz discloses training dynamic nonlinear adaptive filters system/method that includes:
generating an error signal based on the behavior time series (Rabinowitz: Col 3, lines 11-20; an error signal is created by subtracting from the desired output sequence, a novel technique is used to construct a single matrix which relates each network parameter to the error it produces over the full sequence. Using Vhw and a learning rate µ, a novel Newton-like update algorithm, is used to determine a weight update vector [according specification par 0008; an error signal based on the behavior time series is generated based on comparison of predicted behavior time series with current optimized vector data].
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Rabinowitz with the method/system of CHOI to include generating an error signal based on the behavior time series. One would have been motivated to a technique for relating the output error of a general nonlinear IIR filter to the filter parameters (Rabinowitz: Col 3, lines 37-39).

Regarding Claim 2;
CHOI in combination with Lomada and Rabinowitz disclose the method of claim 1, 
 (Lomada: par 0021; user trait data includes user traits for users at multiple time intervals, such as on a daily, weekly, and/or monthly basis. Additionally, or alternatively, the user trait data includes user traits that indicate a point in time when a user exhibits a new user trait, changes from one user trait to another, drops a user trait, or maintains a user trait).  
One would have been motivated to generate user embeddings utilizing an LSTM autoencoder model that captures a history of changes to user trait data. The user embeddings system identifies user trait changes from the user trait data over time as well as generates user trait sequences (Lomada: abstract).

Regarding Claim 4; 
CHOI in combination with Lomada and Rabinowitz disclose the method of claim 1;
 Lomada further discloses substituting the corrupt sensor data with a correct sensor data using Long Short-Term Memory (LSTM), wherein the corrupt sensor data is substituted with the correct sensor data based on a learning pattern and historical data stored in a database (Lomada: par 0028; fig. 2; by transforming the irregular and imbalanced user trait data into a sequence of user identifiers and training an LSTM network using the user trait sequences [] the user embeddings system can utilize latent relationships of user trait changes among users to train an LSTM autoencoder model to accurately learn, encode, and reconstruct uniform user embeddings for users; par 0020; the user embeddings system receives user trait data that includes a history of user traits for users. Then, the user embeddings system can generate a sequence of user trait changes indicating how user traits associated with each user change over time; par 0085; the user embeddings system to encode a user's behaviors and patterns with respect to user traits as the user traits relate to each other).  
One would have been motivated to generate user embeddings utilizing an LSTM autoencoder model that captures a history of changes to user trait data. The user embeddings system identifies user trait changes from the user trait data over time as well as generates user trait sequences (Lomada: abstract).
Regarding Claim 5; 
CHOI in combination with Lomada and Rabinowitz disclose the method of claim 1, 
Lomada further discloses wherein the semantic vector representation comprises a plurality of sub-vectors (Lomada: par 0019; generate vectorized user embeddings for users based on the user trait data and how the user trait data changes over time; par 0091; the user embeddings system trains the encoder to learn how to generate user embedding vectors from an input user trait sequence), wherein each of the plurality of sub-vectors comprise of a subset of the corrected sensor data of a pre-determined time interval (Lomada: par 0021; user trait data includes user traits for users at multiple time intervals, such as on a daily, weekly, and/or monthly basis. Additionally, or alternatively, the user trait data includes user traits that indicate a point in time when a user exhibits a new user trait, changes from one user trait to another, drops a user trait, or maintains a user trait).
  One would have been motivated to generate user embeddings utilizing an LSTM autoencoder model that captures a history of changes to user trait data. The user embeddings system identifies user trait changes from the user trait data over time as well as generates user trait sequences (Lomada: abstract).

Regarding Claim 7; 
CHOI in combination with Lomada and Rabinowitz disclose the method of claim 1; 
Rabinowitz further discloses generating error signal by comparison of predicted behavior time series with current optimized vector data (Rabinowitz: Col 3, lines 11-20; an error signal is created by subtracting from the desired output sequence, a novel technique is used to construct a single matrix which relates each network parameter to the error it produces over the full sequence. Using Vhw and a learning rate µ, a novel Newton-like update algorithm, is used to determine a weight update vector).
One would have been motivated to a technique for relating the output error of a general nonlinear IIR filter to the filter parameters (Rabinowitz: Col 3, lines 37-39).
  
Regarding Claim 8; 
CHOI in combination with Lomada and Rabinowitz disclose the method of claim 1, 
CHOI wherein the classifier authenticates humans based on mean and standard deviations of generated signals (par 0053; the first biosignal generated in response to a muscle movement of the user, due to the gesture, detected by the sensor provided on the back of the wearable device. The first biosignal detected by the sensor compared to a trigger signal stored in a memory of the wearable device and predetermined by the user. As a result of the comparison, when the first biosignal is determined to be identical to the trigger signal or within a predetermined error range of the trigger signal, the process of user authentication may be initiated).
(Rabinowitz: Col 3, lines 11-20; an error signal is created by subtracting from the desired output sequence, a novel technique is used to construct a single matrix which relates each network parameter to the error it produces over the full sequence. Using Vhw and a learning rate µ, a novel Newton-like update algorithm, is used to determine a weight update vector).
One would have been motivated to a technique for relating the output error of a general nonlinear IIR filter to the filter parameters (Rabinowitz: Col 3, lines 37-39).
  
Regarding Claim 9;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 10;
This Claim recites a computer program product that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20150074797) in view of Lomada et al. (US 20200107072) and f Rabinowitz et al. (US 6351740) and further in view of VAN OS et al. (“VAN OS,” US 20190080072, filed on 09/28/2018)

Regarding Claim 3; 
CHOI in combination with Lomada and Rabinowitz disclose the method of claim 1, 
CHOI in combination with Lomada and Rabinowitz disclose all the limitations as recited above, but do not explicitly disclose wherein the corrupt sensor data refers to gaps in the received sensor data that caused due to sensor failure.  
However, in an analogous art, VAN OS discloses implementation of biometric authentication system/method that includes:
wherein the corrupt sensor data refers to gaps in the received sensor data that caused due to sensor failure (VAN OS: par 0570; the tactile output that is generated as an error when biometric enrollment has stopped due to a failure to change the orientation of the biometric feature relative to the one or more biometric sensors is the same as the tactile output that is used to indicate a failed biometric authentication).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of VAN OS with the method/system of CHOI and Lomada and Rabinowitz to include wherein the corrupt sensor data refers to gaps in the received sensor data that caused due to sensor failure. One would have been motivated to provide indications of error conditions during biometric authentication, providing indications about the biometric sensor during biometric authentication, and orienting the device to enroll a biometric feature (VAN OS: abstract).
	

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over CHOI et al. (US 20150074797) in view of Lomada et al. (US 20200107072) and f Rabinowitz et al. (US 6351740) and further in view of SWISHER et al. (“SWISHER,” US 20210174937, filed 05/30/2018)
Regarding Claim 6; 
CHOI in combination with Lomada and Rabinowitz disclose the method of claim 1;
Lomada further discloses optimizing, using an auto encoder, size of the semantic vector representation of the corrected sensor data to generate an optimized vector data comprises (Lomada: par 0019; generate vectorized user embeddings for users based on the user trait data and how the user trait data changes over time; par 0028; the user embeddings system can utilize latent relationships of user trait changes among users to train an LSTM autoencoder model to accurately learn, encode, and reconstruct uniform user embeddings for users).
CHOI in combination with Lomada and Rabinowitz disclose all the limitations as recited above, but do not explicitly disclose applying a dimension reduction based window sizing technique on the semantic vector representation of the corrected sensor data. 
However, in an analogous art, SWISHER discloses machine learning system/method that includes:
applying a dimension reduction based window sizing technique on the semantic vector representation of the corrected sensor data (SWISHER: par 0015; input the raw medical imaging data into a dimension reduction pre-processor trained to select or extract one or more dimension reduced feature vector(s) from the raw medical imaging data).
 	Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of SWISHER with the method/system of CHOI and Lomada and Rabinowitz to include applying a dimension reduction based window sizing technique on the semantic vector representation of the corrected sensor data. One would have been motivated to implement a dimension reduction pre-processor for selecting or extracting one or more dimension reduced feature vectors from the raw medical imaging data, and further implementing a raw diagnostic artificial intelligence engine for rendering a diagnostic assessment of the raw medical imaging data as represented by the dimension reduced feature vector (SWISHER: abstract).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439     



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439